RESIGNATION OF

The Director, and CEO  

of 

TOKEN COMMUNITIES LTD.

 

 

The following is a true copy of the Director and Chief Executive Officer’s
Resignation from the Corporation, held this 2nd day of April, 2019;

 

         WHEREAS the undersigned was appointed as Director, Chief Executive of
the Corporation and has served in said capacity to date, he has determined at
this time to formally RESIGN these positions effective immediately. At the same
time, he has been honored to have been offered, and ACCEPTED the position of
CHIEF TECHNICAL OFFICER.  

 

By affixing, his signature hereto, officially as his last corporate act in said
positions, DOES HEREBY RESIGN from the positions of Chief Executive Officer and
Director. This Resignation is not the result of any dispute with management.

 

The Board shall choose a new Chief Executive Officer at a time and place of its
choosing.  

 

 

 

DATED:  2nd April, 2019

 

 

 

_____________________

Alexander Lightman,

TOKEN COMMUNITIES LTD.

 

 

 